        Case 2:20-cv-00286-RAH-CSC Document 19 Filed 09/03/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

ALBERTO TREJO, #266435,                         )
                                                )
           Plaintiff,                           )
                                                )
   v.                                           )     CIVIL ACTION NO. 2:20-CV-286-RAH
                                                 )
UNITED STATES OF AMERICA and                     )
ALA. DEPT. OF CORRECTIONS, et al.,               )
                                                 )
           Defendants.                           )

                                             ORDER

         This case is before the court on the Amended Complaint filed by Plaintiff (Doc.

 16). On August 13, 2021, the Magistrate Judge entered a Recommendation (Doc. 17)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is transferred to the United States District Court for the Southern

District of Alabama for review and disposition.

        The Clerk of the court is DIRECTED to undertake those measures necessary to

effectuate the transfer of this case.

        This case is Closed in this court.

        DONE, on this the 3rd day of September, 2021.


                                               /s/ R. Austin Huffaker, Jr.
                                        R. AUSTIN HUFFAKER, JR.
                                        UNITED STATES DISTRICT JUDGE
